No

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:19-cv-00175-JLR Document 42 Filed 05/31/19 Page 1 of 6

THE HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

FRANTZ SAMSON, a Washington resident,
individually and on behalf of all others similarly! Wo. 2-19-cy-00175-JLR
situated,
STIPULATED MOTION AND
Plaintiff, [PROPOSED] ORDER TO AMEND
CASE SCHEDULE

v.

Note on Motion Calendar: May 31, 2019
UNITEDHEALTHCARE SERVICES, INC.,

Defendant.

 

 

 

Pursuant to LCR 16(a)(2) and this Court’s Rule 16(b) and Rule 93(4)(2) Scheduling
Order Regarding Class Certification Motion (Dkt. #15), the parties respectfully submit this
stipulated motion to amend the case schedule to extend the current deadlines to brief class
certification and associated discovery deadlines based on the following:

l. Plaintiff filed this proposed class action lawsuit in King County Superior Court
on January 9, 2019. Defendant filed a notice of removal on February 5, 2019 (Dkt. #1).

Plaintiff alleges that Defendant violates the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 (“TCPA”) by placing calls with prerecorded messages to consumers’ cellular telephones

without their consent. Defendant denies Plaintiffs allegations and has asserted various
affirmative defenses.

2. This Court entered a scheduling order on February 20, 2019 (Dkt. #15).

STIPULATED MOTION AND Se@a@SE] ORDER TERRELL MARSHALL Law Group PLLC
TO AMEND CASE SCHEDULE - 1 Seattle, Washington 9203-2068
CASE NO. 2:19-cv-00175-JLR TEL. 206.816.6603 » FAX 206.319.5450

www.terrellmarshall.com

 

 

 

 
Case 2:19-cv-00175-JLR Document 42 Filed 05/31/19 Page 2 of 6

#34),

2019 (Dkt. #41).

5-6.

2019. Defendant’s responses are due on June 5, 2019.

management schedule and enter the following schedule:

Deadline to join additional parties and amend pleadings

3. Defendant filed its Answer and Affirmative Defenses on March 14, 2019 (Dkt.

4, On March 28, 2019, Defendant filed a motion to stay the matter pending rulings
by the FCC on various issues (Dkt. #35). This Court denied Defendant’s motion on May 20,

5. The parties filed a Joint Status Report and Discovery Plan on April 10, 2019
(Dkt. #38). In the Joint Status Report, Plaintiff proposed a class certification briefing schedule
that extended the class certification deadlines to allow for expert discovery. Defendant

proposed that a case schedule be set after the Court ruled on its motion to stay, See Dkt. #38 at
6. Plaintiff served his first Requests for Production and Interrogatories on May 3,

7. After the Court denied Defendant’s motion to stay, the parties conferred further

regarding a proposed case schedule and jointly request that the Court amend the current case

 
   

July 15, 2019

 

Plaintiff's disclosure of experts related to class
certification

September 9, 2019

 

Defendant’s disclosure of experts related to class
certification

October 7, 2019

 

Plaintiffs disclosure of rebuttal experts

November 4, 2019

 

Deadline to complete expert depositions

November 22, 2019

 

Plaintiffs motion for class certification due

December 13, 2019

 

Defendant’s class certification response due

January 17, 2020

 

Plaintiff's class certification reply due

 

 

January 31, 2020

 

 

STIPULATED MOTION AND [PEEEESED] ORDER
TO AMEND CASE SCHEDULE - 2

 

CASE NO. 2:19-cV-00175-JLR.

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
TEL. 206.816.6603 « FAX 206.319.5450
www.terrellmarshall.com

 

 

 
Case 2:19-cv-00175-JLR Document 42 Filed 05/31/19 Page 3 of 6

8. Good cause exists to change the scheduling order dates. The current schedule
does not build in time for the parties to complete ESI discovery and expert work relating to the
claims and defenses. The parties’ proposed schedule provides time for the parties to conduct
fact and expert discovery related to class certification before class certification is briefed. The
proposed extensions of time will not unduly delay the prosecution of the case.

Accordingly, the parties respectfully request an order extending the deadlines consistent
with the schedule described in paragraph 7 of this submission.

RESPECTFULLY SUBMITTED AND DATED this 31st day of May, 2019.

TERRELL MARSHALL LAW HOLLAND & KNIGHT LLP

 

GROUP PLLC

By: _/s/ Jennifer Rust Murray #36983

Beth E. Terrell, WSBA #26759
Email: bterrell@terrellmarshall.com
Jennifer Rust Murray, WSBA #36983
Email: jmurray(@terrellmarshall.com
Adrienne D. McEntee, WSBA #34061
Email: amcentee@terrellmarshall.com
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
Telephone: (206) 816-6603

Facsimile: (206) 319-5450

James A. Francis, Admitted Pro Hac Vice
Email: jfrancis@consumerlawfirm.com
John Soumilas, Admitted Pro Hac Vice
Email: jsoumilas@consumerlawfirm.com
FRANCIS & MAILMAN, P.C.

1600 Market Street, 25th Floor
Philadelphia, Pennsylvania 19103
Telephone: (215) 735-8600

Facsimile: (215) 940-8000

By: /s/ Kristin M. Asai, WSBA #49511

Shannon Armstrong, WSBA #45947
Email: shannon.armstrong@hklaw.com
Kristin M. Asai, WSBA #49511

Email: kristin.asai@hklaw.com

2300 U.S. Bancorp Tower

111 SW Fifth Avenue

Portland, Oregon 97204

Telephone: (503) 243-2300

Facsimile: (503) 241-8014

-Nipun Patel, Admitted Pro Hac Vice

Email: nipun.patel@hklaw.com

Paul Bond, Admitted Pro Hac Vice
Email: paul.bond@hklaw.com
HOLLAND & KNIGHT LLP

Cira Center, 2929 Arch Street, Suite 800
Philadelphia, Pennsylvania 19104
Telephone: (215) 252-9600.

Facsimile: (215) 867-6070

 

STIPULATED MOTION AND [BRSROSED] ORDER
TO AMEND CASE SCHEDULE - 3
CASE NO. 2:19-Cv-00175-JLR

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
TEL, 206.816.6603 « FAX 206.319.5450
www.terrellmarshall.com

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00175-JLR Document 42

Filed 05/31/19 Page 4 of 6

Zalika Pierre, Admitted Pro Hac Vice

Jonathan Shub
Email: jshub@kohnswift.com Email: zalika.pierre@hklaw.com
Kevin Laukaitis HOLLAND & KNIGHT LLP

Email: klaukaitis@kohnswift.com

31 West 52nd Street, 12th Floor

Aarthi Manohar ‘ New York, New York 10019

Email: amanohar@kohnswift.com
KOHN, SWIFT & GRAF, P.C.
1600 Market Street, Suite 2500

Telephone: (212) 513-3200
Facsimile: (212) 385-9010

Philadelphia, Pennsylvania 19103 Attorneys for Defendant

Telephone: (215) 238-1700
Facsimile: (215) 238-1968

Attorneys for Plaintiff

[PROPOSED] ORDER

IT IS SO ORDERED.

+
Dated this |” day of Tins 2019.

STIPULATED MOTION AND [RBOBSS22] ORDER
TO AMEND CASE SCHEDULE - 4
CASE No. 2:19-CV-00175-JLR

 

Zhe £ ROK

 

STATES DISTRICT JUDGE

TERRELL MARSHALL LAW Group PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
TEL. 206.816.6603 « FAX 206.319.5450
www.terrellmarshall.com

 

 

 
10
1]
12

14
15
16
17
18
19
20
21

23
24
25
26
27

 

Case 2:19-cv-00175-JLR Document 42 Filed 05/31/19 Page 5 of 6

CERTIFICATE OF SERVICE

I, Jennifer Rust Murray, hereby certify that on May 31

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

Shannon Armstrong, WSBA #45947
Email: shannon.armstrong@hklaw.com
Kristin M. Asai, WSBA #49511

Email: kristin.asai@hklaw.com
HOLLAND & KNIGHT LLP

2300 U.S. Bancorp Tower

111 SW Fifth Avenue

Portland, Oregon 97204

Telephone: (503) 243-2300

Facsimile: (503) 241-8014

Nipun Patel, Admitted Pro Hac Vice
Email: nipun.patel@hklaw.com

Paul Bond, Admitted Pro Hac Vice
Email: paul.bond@hklaw.com
HOLLAND & KNIGHT LLP

Cira Center, 2929 Arch Street, Suite 800
Philadelphia, Pennsylvania 19104
Telephone: (215) 252-9600

Facsimile: (215) 867-6070

Zalika Pierre, Admitted Pro Hac Vice
Email: zalika.pierre@hklaw.com
HOLLAND & KNIGHT LLP

31 West 52nd Street, 12th Floor
New York, New York 10019
Telephone: (212) 513-3200
Facsimile: (212) 385-9010

Attorneys for Defendant

STIPULATED MOTION AND [BB@PESED] ORDER
TO AMEND CASE SCHEDULE - 5
CASE No. 2:19-Cv-00175-JLR

, 2019, I electronically filed the

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
TEL. 206.816.6603 « FAX 206.319.5450
www.terrellmarshall.com

 

 

 
 

Case 2:19-cv-00175-JLR Document 42 Filed 05/31/19 Page 6 of 6

DATED this 31st day of May, 2019.

TERRELL MARSHALL LAW GROUP PLLC

By: __/s/ Jennifer Rust Murray, WSBA #36983
Jennifer Rust Murray, WSBA #36983
Email: jmurray@terrellmarshall.com
936 North 34th Street, Suite 300
Seattle, Washington 98103
Telephone: (206) 816-6603
Facsimile: (206) 319-5450

Attorneys for Plaintiff

STIPULATED MOTION AND [PRORSSES] ORDER TERRELL MARSHALL LAW GRouP PLLC
936 North 34th Street, Suite 300
TO AMEND CASE SCHEDULE - 6 Seattle, Washington 98103-8860

CASE No. 2:19-CcV-00175-JLR TEL. 206.816.6603 e FAX 206.319.5450

www. terrellmarshall.com

 

 

 
